DECISION
This matter came before the trial justice on a motion for a new trial subsequent to a jury having found defendant to have committed several violent tortuous acts against plaintiff. A jury awarded $175,000 in compensatory damages and $325,000 in punitive damages. Defendant's motion for a new trial was denied on the condition that plaintiff consent to a remitittur reducing the judgment to $150,000 in compensatory damages and $3000,000 in punitive damages. Thereafter, a supplementary hearing was held pursuant to Rule 69(b)(4) of the Superior Court Rules of Civil Procedure to determine defendant's financial ability to pay the judgment.
Pursuant to section 9-28-5 of the Rhode Island General Laws, the court is authorized to enter a decree fixing the time, place and amount of payments to be made by the debtor on the judgment after allowing out of his income a reasonable sum for the support of himself and his family.
After reviewing the testimony presented at the hearing and the financial documentation submitted by defendant listing his monthly expenses, this Court finds the sum of $160.00 per month to be more than reasonable. Order to enter.